FILE                                                                   THIS OPINION WAS FILED
                                                                                  FOR RECORD AT 8 A.M. ON
       IN CLERK’S OFFICE                                                               MARCH 10, 2022
SUPREME COURT, STATE OF WASHINGTON
        MARCH 10, 2022
                                                                                      ERIN L. LENNON
                                                                                   SUPREME COURT CLERK




       IN THE SUPREME COURT OF THE STATE OF WASHINGTON

                                         )
       STATE OF WASHINGTON,              )
                                         )           No. 99396-3
            Petitioner/Cross Respondent, )
                                         )           EN BANC
            v.                           )
                                         )
       PATRICK J. CROSSGUNS, SR.,        )           Filed:_____________
                                                            March 10, 2022
                                         )
            Respondent/Cross Petitioner )
       _______________________________)

              MONTOYA-LEWIS, J.—In this case, we are asked to examine the “lustful

       disposition” doctrine. We are also asked to evaluate whether a prosecutor’s statements

       in closing, asking the jury to decide if the witnesses were telling the truth, constitute

       misconduct that—absent an objection—was so prejudicial that reversal is warranted.

       We conclude that the term “lustful disposition” is archaic and reinforces outdated rape

       myths and misconceptions of sexual violence. Moreover, use of that term wrongly

       suggests that evidence of collateral offenses relating to a specific victim may be

       admitted for the purpose of showing that the defendant has a propensity for committing

       sexual misconduct. Therefore, we now reject the “lustful disposition” label and hold

       that “lustful disposition” is not a distinct or proper purpose for admitting evidence. To
 State v. Crossguns
 No. 99396-3
the extent our precedent indicates otherwise, it is disavowed. However, rejection of

the label “lustful disposition” does not modify our established doctrine of allowing

“[e]vidence of other crimes, wrongs, or acts” to be admitted as “proof of motive,

opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident” pursuant to ER 404(b).             In this case, we conclude that evidence of

Crossguns’s uncharged acts of sexual assault was properly admitted for permissible

ER 404(b) purposes. Therefore, the trial court’s reference to lustful disposition in its

decision admitting the evidence was harmless. Further, we conclude that the

prosecutor’s statements constitute misconduct, but the prejudice could have been

corrected by an instruction. Therefore, we affirm the Court of Appeals in part and

reverse in part, and remand to the Court of Appeals for further proceedings consistent

with this opinion.

                         FACTS AND PROCEDURAL HISTORY

           A.   Factual Background

       In August 2016, R.G.M. 1 disclosed to her mother, Marsha Matte, 2 that her father,

Patrick Crossguns Sr., had sexually abused her. R.G.M. said he had been abusing her

for over a year, beginning when she was 12 years old. Shortly thereafter, Crossguns was


       1
         The Court of Appeals referred to R.G.M. by the pseudonym Rhonda. In 2018, she changed
her name from R.G.C. to R.G.M. In this opinion, we refer to her by her current initials, R.G.M.
       2
         At the time, Crossguns was married to Matte. R.G.M. is Crossguns’s child from a
previous relationship. Since the events described in this case, Crossguns and Matte have divorced,
Matte has adopted R.G.M., and R.G.M. has remained in Matte’s care. In this opinion, we refer to
Matte as R.G.M.’s mother.
                                                2
State v. Crossguns
No. 99396-3
charged with one count of second degree rape of a child and one count of second degree

child molestation. The State also sought two aggravators for each count, alleging that

Crossguns used a position of trust to commit the crimes and that the offenses were part

of an ongoing pattern of sexual abuse of the same victim. RCW 9.94A.535(3)(g), (n).

             1.      Pretrial Motion To Admit ER 404(b) Evidence

      Before trial, the State sought to admit evidence of uncharged sexual abuse of

R.G.M. by Crossguns from July 2015 to August 2016. The State also sought to admit

testimony from family members regarding these incidents. Crossguns opposed

admission of the evidence, arguing that it was improper propensity evidence. The trial

court concluded the probative value outweighed any risk of unfair prejudice and ruled

the evidence was admissible under ER 404(b) to demonstrate Crossguns’s “intent,

plan, motive, opportunity, absence of mistake or accident, lustful disposition toward

[R.G.M.], and as res gestae in the case to show [R.G.M.]’s state of mind for her

delayed disclosure.” Clerk’s Papers (CP) at 119. The court also concluded the evidence

was admissible to prove the aggravators but stated “the main factor” for admitting the

evidence was to prove Crossguns’s “lustful disposition toward[] [R.G.M.]” 1 Verbatim

Report of Proceedings (VRP) (July 16, 2019) at 227.

      The court issued a limiting instruction that directed the jury to consider this

evidence only for the purposes of “intent, plan, motive, opportunity, absence of mistake

or accident, lustful disposition toward [R.G.M.], [R.G.M.’s] state of mind for her


                                          3
State v. Crossguns
No. 99396-3
delayed disclosure of the alleged abuse, and/or whether the charged conduct was part

of an ongoing pattern of sexual abuse and/or involved an abuse of trust or confidence.”

CP at 93. The instruction also informed the jury, “You may not consider [this

evidence] for any other purpose.” Id.

             2.      Trial Testimony

      At trial, R.G.M. described in graphic detail the ongoing sexual abuse she

endured at the hands of Crossguns from July 2015 to August 2016. She testified that

the first time he sexually abused her was on a car ride, and over the next year he

regularly took her on car rides alone to abuse her. She also described how Crossguns

would sneak into her room at night to sexually abuse her and that he did this as often

as every other night. R.G.M. said that for over a year, whenever they were alone,

Crossguns would sexually abuse her.

      R.G.M. testified that sometime in April or May 2016, Crossguns raped her in the

basement of their home. This incident was the basis for the charge of second degree

rape of a child. She also testified that in August 2016, Crossguns molested her in the

living room of their home. R.G.M.’s younger brother, P.M., walked into the living

room and observed Crossguns sexually abusing R.G.M. 3 This incident was the basis for

the charge of second degree child molestation.


       3
        P.M. told Matte what he saw, and Matte confronted R.G.M., who initially denied it. Matte
then confronted Crossguns, who denied that he was sexually abusing R.G.M. A few days later,
Crossguns moved away and never returned. After Crossguns left, Matte asked R.G.M. again, and
R.G.M. disclosed the abuse.
                                              4
State v. Crossguns
No. 99396-3
      Matte and three of R.G.M.’s brothers also testified at trial and described their

observations. They noticed that Crossguns treated R.G.M. differently from the other

children and that he took her with him whenever he left the house. Some of them testified

that they observed Crossguns going into R.G.M.’s room at night. They also described

changes in R.G.M.’s demeanor during this time period.

      Crossguns also testified at trial, and he denied ever sexually abusing R.G.M.

S.R.—R.G.M.’s cousin and Crossguns’s niece—testified on behalf of Crossguns.

S.R. testified that she had asked R.G.M. why she said Crossguns had abused her.

According to S.R.’s testimony, R.G.M. said it was a lie that Matte told her to tell.

R.G.M. denied ever saying this and testified that she ignored S.R.’s question.

             3.      Closing Arguments

      In closing, the prosecutor reviewed the charges and the evidence presented and

discussed the jury’s role. He pointed out S.R.’s and R.G.M.’s conflicting testimony

about their conversation and told the jury, “Somebody’s lying. It’s your job to

determine who’s lying. Is [R.G.M.] lying or is [S.R.] lying? And that’s your job

entirely.” 4 VRP (July 22, 2019) at 815. When discussing R.G.M.’s and Crossguns’s

conflicting testimony about whether any abuse occurred, the prosecutor said, “[Y]ou

have the testimony of [R.G.M.] on one hand, and [Crossguns’s] testimony on the other

hand. Somebody’s not telling the truth, and, again, you’re going to have to make that

decision. Who is lying and who is telling the truth.” Id. at 817. The defense did not


                                           5
State v. Crossguns
No. 99396-3
object. In rebuttal, the prosecutor argued that R.G.M. was telling the truth: “[T]hat’s

the whole thing. Why would [R.G.M.] make this up? . . . There is no reason for [the

State’s witnesses] to make this up.” Id. at 851-52. Again, the defense did not object.

       B.    Procedural History

       The jury found Crossguns guilty of both counts and both aggravators. Crossguns

appealed, challenging the admission of evidence of prior acts and arguing that the

prosecutor’s statements about the jury’s task to determine who was telling the truth

constituted misconduct. Crossguns also argued that the prosecutor engaged in

misconduct by misstating the law of the missing witness doctrine and that cumulative

error warranted reversal. In an unpublished, split decision, the Court of Appeals ruled

that the prior acts were admissible under the “lustful disposition” doctrine but reversed

the trial court on the basis that the prosecutor engaged in misconduct by misstating the

burden of proof. State v. Crossguns, No. 37079-8-III, slip op. at 16, 26 (Wash. Ct.

App.                 Dec.             8,              2020)                (unpublished)

https://www.courts.wa.gov/opinions/pdf/370798_unp.pdf.          It   did    not    reach

Crossguns’s other claim of misconduct or cumulative error. Id. at 10, 17. The State

petitioned for review on the prosecutorial misconduct issue, and Crossguns cross

petitioned on the “lustful disposition” issue. We granted review of both issues.




                                           6
State v. Crossguns
No. 99396-3
                                      ANALYSIS

      A.     The “Lustful Disposition” Doctrine

      Generally, ER 404(b) permits admission of evidence of prior bad acts for

purposes other than propensity, “such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity, or absence of mistake or accident.” The parties

dispute whether we should retain or abandon “lustful disposition” as a permissible

“other purpose” to admit prior bad acts under ER 404(b). “We do not lightly set aside

precedent.” State v. Kier, 164 Wn.2d 798, 804, 194 P.3d 212 (2008). In order for this

court to overturn precedent, “we require ‘a clear showing that an established rule is

incorrect and harmful.’” State v. Johnson, 188 Wn.2d 742, 756-57, 399 P.3d 507

(2017) (quoting In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d

508 (1970)). “We may also abandon our precedent ‘when [its] legal underpinnings . .

. have changed or disappeared altogether.’” Id. at 757 (alterations in original) (quoting

W.G. Clark Constr. Co. v. Pac. Nw. Reg’l Council of Carpenters, 180 Wn.2d 54, 66,

322 P.3d 1207 (2014)).

      We hold that the term “lustful disposition” must be rejected and that it may no

longer be cited as a distinct purpose for admitting evidence under ER 404(b). However,

we do not disturb our precedent permitting evidence of collateral misconduct relating

to a specific victim for appropriate purposes under ER 404(b), including “proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of

mistake or accident.” The evidence in this case was admitted for such permissible
                                       7
State v. Crossguns
No. 99396-3
purposes.

             1.      “Lustful disposition” is not a separate, permissible purpose for
                     admitting evidence; to the extent our precedent suggests otherwise,
                     it is disavowed

      In Washington, the “lustful disposition” doctrine has been used as a means to

admit evidence of prior, uncharged acts by the defendant against the same victim.

Washington first held that such evidence may be admissible over 100 years ago, early

in our state’s jurisprudence, though we did not then use the term “lustful disposition.”

See State v. Wood, 33 Wash. 290, 74 P. 380 (1903). We later adopted the label “lustful

disposition.” State v. Crowder, 119 Wash. 450, 452, 205 P. 850 (1922). We have

retained the doctrine since then without close examination. See, e.g., State v. Ferguson,

100 Wn.2d 131, 667 P.2d 68 (1983).

      Our precedent has occasionally mischaracterized the purpose of evidence

admitted pursuant to the “lustful disposition” doctrine. For example, in State v. Thorne,

evidence that the defendant had “acted in a lewd and lascivious manner” with the

victim one year prior to the charged offense was admitted to demonstrate “the lustful

inclination of the defendant toward the [victim], which in turn makes it more probable

that the defendant committed the offense charged” because it “evidences a sexual

desire for the particular [victim].” 43 Wn.2d 47, 60, 260 P.2d 331 (1953). Thorne has

been cited in subsequent cases to describe the term “lustful disposition,” but it has not

been carefully scrutinized. See State v. Ray, 116 Wn.2d 531, 547, 806 P.2d 1220


                                           8
State v. Crossguns
No. 99396-3
(1991); State v. Camarillo, 115 Wn.2d 60, 70, 794 P.2d 850 (1990); Ferguson, 100

Wn.2d at 134; State v. Golladay, 78 Wn.2d 121, 141-42, 470 P.2d 191 (1970),

overruled on other grounds by State v. Arndt, 87 Wn.2d 374, 378, 553 P.2d 1328

(1976); State v. Fischer, 57 Wn.2d 262, 264-65, 356 P.2d 983 (1960). We must now

reexamine it.

       The term “lustful disposition” perpetuates outdated rape myths that sexual

assault, including child sex abuse, results from an uncontrollable sexual urge or a sexual

need that is not met. This remains an area not well understood and where research is

ongoing. Natalie Bennett & William O’Donohue, The Construct of Grooming in Child

Sexual Abuse: Conceptual and Measurement Issues, 23 J. CHILD SEXUAL ABUSE 957

(2014). 4 Nevertheless, in recognition of how sexual violence is a crime of violence

that uses unwanted sexual contact as the weapon, most jurisdictions have redefined

the crime of rape as sexual assault.

       Despite this recognition, Washington courts continue to employ the term

“lustful disposition,” which uses outdated language that paints a picture that the

offender has an overpowering sexual desire for or attraction to their victim. This

implies that these motivations are natural and fails to acknowledge the inherent

violence in sex crimes and the life-changing impacts such crimes can cause. Although



       4
       Ninety-one percent of cases of child abuse are committed by someone the victim knows.
ADMIN. ON CHILDREN, YOUTH & FAMILIES, U.S. DEP’T OF HEALTH & HUMAN SERVS.,
CHILDREN’S BUREAU MALTREATMENT SURVEY 2020, 27.
                                             9
 State v. Crossguns
 No. 99396-3
the Court of Appeals in this case called the doctrine into question, the majority’s

concern for the level of specificity of the defendant’s sexual desire was misplaced.

Crossguns, No. 37079-8-III, slip op. at 13. The problem with the doctrine is not

whether it demonstrates “general sexual proclivities” because “many men have a

lustful disposition to a large population of females or males,” but that it evokes sexual

desire at all. Id.

       The term “lustful disposition” suggests that the offender is inherently inclined to

be sexually attracted to their victim, that they have a “lustful inclination” or “sexual

desire for the particular [victim].” Id. (emphasis added) (citing Ferguson, 100 Wn.2d

at 134). In other jurisdictions, this doctrine has been called “‘depraved sexual

instinct,’” 5 “unnatural lust,” 6 and “‘lewd disposition.’” 7 These terms all echo incorrect,

anachronistic beliefs that sexual assault is a crime primarily of sexual attraction. They

also incorrectly suggest that evidence admitted under the “lustful disposition” label

may be used as propensity evidence. As discussed further below, it may not.

       In addition to being incorrect, the “lustful disposition” label is also harmful. To

the extent that it appears to allow propensity evidence, it is clearly harmful because

“ER 404(b) is a categorical bar to admission of evidence for the purpose of proving a


       5
         State v. Bernard, 849 S.W.2d 10, 16 (Mo. 1993) (quoting State v Lachterman, 812 S.W.2d
759 (Mo. App. 1991)), overruled in part on other grounds by State v. Vorhees, 248 S.W.3d 585,
592 n.5 (Mo. 2008).
       6
         State v. Edwards, 224 N.C. 527, 528, 31 S.E.2d 516 (1944).
       7
         State v. Tobin, 602 A.2d 528, 531 (R.I. 1992) (quoting State v. Jalette, 119 R.I. 614, 624,
382 A.2d 526 (1978)).
                                                10
State v. Crossguns
No. 99396-3
person’s character and showing that the person acted in conformity with that

character.” State v. Gresham, 173 Wn.2d 405, 420, 269 P.3d 207 (2012). Moreover,

by erroneously focusing on sexual desire, “lustful disposition” perpetuates other rape

myths. For example, the misconception that people commit sex crimes based on sexual

desire emphasizes outdated, sexist assumptions and expectations about the

“desirability” or “complicity” of the victim by analyzing the victim’s conduct, clothing,

and sexual history. Karen M. Kramer, Rule by Myth: The Social and Legal Dynamics

Governing Alcohol-Related Acquaintance Rapes, 47 STAN. L. REV. 115, 120, 121

(1994) (discussing “beliefs that alcohol increases sexual arousal[ and] loosens

women’s sexual inhibitions,” making them “acceptable targets for sexual assault”).

The misplaced focus on sexual desire in turn reinforces these myths that excuse sex

offenders by blaming victims.

      Finally, despite the broad language this court has occasionally used to describe

“lustful disposition” evidence, the underlying analysis in Thorne and other cases

reveals that “lustful disposition” is more akin to a permissible showing of intent,

motive, opportunity, common scheme or plan, preparation, and absence of accident or

mistake. In Thorne, this court likened the use of “lustful disposition” to motive,

explaining that “‘in showing the lustful desire or disposition of the defendant for the

prosecuting witness you are showing a motive, i.e., a state of feeling impelling toward

the act charged.’” 43 Wn.2d at 61 (quoting State v. Clough, 33 Del. 140, 145, 132 A.


                                           11
State v. Crossguns
No. 99396-3
219, 221 (1925)). Similarly, this court in State v. Leohner noted that “we have held

that evidence of the accused’s collateral conduct is admissible to prove his lustful

inclination, and to prove a common scheme or design. . . . [A]ppellant tacitly admits

that his other acts are admissible to show an absence of accident or mistake.” 69 Wn.2d

131, 135, 417 P.2d 368 (1966) (holding testimony that the defendant previously took

“unpermitted liberties” with each of the girls named in the information was properly

admitted) (citations omitted) (citing Fischer, 57 Wn.2d 262; State v. Johnson, 60

Wn.2d 21, 371 P.2d 611 (1962)). This demonstrates that “lustful disposition,” properly

understood, is not a distinct purpose for admitting evidence, but a label used to refer

to permissible ER 404(b) purposes in the specific context of sex crimes.This

anachronistic label is incorrect and harmful. It is often incorrectly used to admit

evidence of behavior that is prominent in crimes of sexual abuse, such as grooming,

victim identification, and planning, which has nothing to do with general sexual

attraction. Moreover, the term “lustful disposition” reinforces the myth of the

pathological, crazed rapist who is a stranger to the victim. By continuing to label this

kind of evidence as proof of a “lustful disposition,” we perpetuate other rape myths

that improperly focus on the victim. This reinforces incorrect and harmful

misconceptions about sexual assault. We therefore conclude the term “lustful

disposition” is both incorrect and harmful. We reject the “lustful disposition” label, and

to the extent that our precedent indicates that “lustful disposition” is a distinct,


                                           12
State v. Crossguns
No. 99396-3
permissible purpose for admitting evidence, we clarify that it is not. The evidence,

however, that has come in under this doctrine remains admissible, as we explain below.

             2.      We do not disturb our precedent permitting evidence of collateral
                     misconduct relating to a specific victim under ER 404(b)

      As noted above, even where we have purported to rely on the “lustful

disposition” doctrine, the evidence in question has generally been admissible for some

other, proper purpose, such as intent, motive, opportunity, common scheme or plan,

preparation, and absence of accident or mistake. In addition, due to the nature of the

crimes of rape and of child sexual abuse, the evidence of other uncharged sexual

misconduct may be admissible as part of the crime itself in appropriate cases. In this

case, the trial court properly admitted evidence of Crossguns’s uncharged sexual

assaults for permissible ER 404(b) purposes. Therefore, the court’s reference to

“lustful disposition” in admitting the evidence was harmless.

      Sometimes, evidence that might have been erroneously admitted under the

“lustful disposition” label is nevertheless admissible because it is necessary to

demonstrate the dynamics between the offender and their victim or victims. “Two

necessary components” for the commission of sex crimes “are access and control,” and

developing trust is necessary to the “‘grooming process.’” Basyle J. Tchividjian,

Predators and Propensity: The Proper Approach for Determining the Admissibility of

Prior Bad Acts Evidence in Child Sexual Abuse Prosecutions, 39 AM. J. CRIM. L. 327,

364, 368 (2012) (footnotes omitted). “Manipulating relationships of trust with children

                                          13
 State v. Crossguns
 No. 99396-3
for purposes of gratifying the abuser” is a major component to the crime of child sexual

assault. David R. Katner, Delayed Responses to Child Sexual Abuse, the Kavanaugh

Confirmation Hearing, and Eliminating Statutes of Limitation for Child Sexual Abuse

Cases, 47 AM. J. CRIM. L. 1, 3 (2020).

       Evidence of such manipulation shows the planning and intent involved in

building a relationship with the child victim in order to obtain the access and

opportunity to commit the acts of sexual assault, as we see in this case, which stands in

contradiction with the idea that “lust” is an overwhelming motivator and almost

impervious to planning. 8 Therefore, evidence of prior sexual misconduct may be

relevant and admissible in cases such as this that involve sexual abuse in the context

of a relationship with unequal power dynamics. And, of course, the fact that a case

involves crimes of sexual violence does not preclude the admission of evidence for

permissible ER 404(b) purposes.

       In this case, although Crossguns was charged with only two counts, the trial

court admitted evidence of uncharged sexual misconduct from over a year of his

abusing R.G.M. The trial court erred in admitting the evidence, in part, under the

anachronistic term of “lustful disposition,” but any error in admitting the evidence was


       8
          See Georgia M. Winters & Elizabeth L. Jeglic, Stages of Sexual Grooming: Recognizing
Potentially Predatory Behaviors of Child Molesters, 38 DEVIANT BEHAVIOR 724, 724 (2018)
(“Successful grooming involves the skillful manipulation of a child and the community so that
sexual abuse can be more easily committed without detection. . . . These behaviors include
strategies such as selecting a vulnerable victim, gaining access to the child, developing trust, and
desensitizing the victim to touch.”).
                                                 14
State v. Crossguns
No. 99396-3
harmless because the evidence was properly admitted for other, permissible purposes,

including “intent, plan, motive, opportunity, absence of mistake or accident, . . . and

as res gestae in the case to show [R.G.M.]’s state of mind for her delayed disclosure.”

CP at 119. See State v. Foxhoven, 161 Wn.2d 168, 178-79, 163 P.3d 786 (2007)

(concluding that the trial court erred when it admitted evidence of bad acts for one

reason, but any error was harmless because the evidence was properly admitted for

another reason).

      The evidence of prior bad acts was also admitted to prove the aggravating factors

that Crossguns used a position of trust to commit the crimes and that the offenses were

part of an ongoing pattern of sexual abuse of the same victim. Crossguns’s arguments

are inconsistent on this point; in one part of his brief, he seems to drop the challenge

to the admission of the evidence for these other purposes, but in other areas he reasserts

that challenge. Even if he does challenge the admission of this evidence, we find it

was admissible under ER 404 and conclude that any error was harmless. Id.

      In sum, we abandon the term “lustful disposition” but hold that the evidence of

Crossguns’s prior sexual misconduct against R.G.M. was properly admitted for

permissible purposes under ER 404(b). Therefore, we affirm the Court of Appeals on

different grounds.

      B.     Prosecutorial Misconduct

       Prosecutors have “wide latitude” in closing argument, but their argument must


                                           15
State v. Crossguns
No. 99396-3
be based on the evidence and must not misstate the applicable law. In re Pers. Restraint

of Glasmann, 175 Wn.2d 696, 704, 713, 286 P.3d 673 (2012) (plurality opinion). The

defendant bears the burden to prove prosecutorial misconduct. State v. Thorgerson, 172

Wn.2d 438, 442, 258 P.3d 43 (2011). First, the defendant must demonstrate that the

prosecutor’s conduct was improper. Id. Second, they must demonstrate the requisite

prejudice. State v. Emery, 174 Wn.2d 741, 760, 278 P.3d 653 (2012). If the defendant

objected, they must demonstrate that “the prosecutor’s misconduct resulted in

prejudice that had a substantial likelihood of affecting the jury’s verdict.” Id. If the

defendant did not object at trial, the issue is waived “unless the prosecutor’s

misconduct was so flagrant and ill intentioned that an instruction could not have cured

the resulting prejudice.” Id. at 760-61.

      In all criminal matters, the State carries the burden to prove each element of the

crime charged beyond a reasonable doubt. In re Winship, 397 U.S. 358, 361, 90 S. Ct.

1068, 25 L. Ed. 2d 368 (1970). The jury’s role is to weigh the evidence to determine

whether the State has met its burden. Emery, 174 Wn.2d at 760. This task is

independent of whether the jurors think any witnesses are lying or telling the truth. Id.

      “Arguments by the prosecution that shift or misstate the State’s burden to prove

the defendant’s guilt beyond a reasonable doubt constitute misconduct.” State v.

Lindsay, 180 Wn.2d 423, 434, 326 P.3d 125 (2014). It is improper for a prosecutor to

ask the jury to decide who was telling the truth. Glasmann, 175 Wn.2d at 713; see also


                                           16
State v. Crossguns
No. 99396-3
State v. Miles, 139 Wn. App. 879, 889-90, 162 P.3d 1169 (2007). We have also held

that it is misconduct for a prosecutor to plead for the jury to “‘speak the truth’” in

reaching its verdict. Lindsay, 180 Wn.2d at 436-37; Emery, 174 Wn.2d at 760. The

Court of Appeals has held that it is misconduct for a prosecutor to tell the jury it must

find that the State’s witnesses are lying in order to acquit a defendant. State v. Fleming,

83 Wn. App. 209, 213, 921 P.2d 1076 (1996); State v. Barrow, 60 Wn. App. 869, 874-

75, 809 P.2d 209 (1991).

      “The jury’s job is not to determine the truth of what happened …. Rather, a

jury’s job is to determine whether the State has proved the charged offenses beyond a

reasonable doubt.” Emery, 174 Wn.2d at 760. Inviting the jury to decide a case based

on who the jurors believe is lying or telling the truth improperly shifts the burden away

from the State. Miles, 139 Wn. App. at 890. It is misconduct to tell a jury that it must

conclude one person is lying and one person is telling the truth in order to reach its

verdict. State v. Wright, 76 Wn. App. 811, 826, 888 P.2d 1214 (1995). In fact, “a jury

need do nothing to find a defendant not guilty.” Emery¸ 174 Wn.2d at 759-60. “The

testimony of a witness can be unconvincing or wholly or partially incorrect for a

number of reasons without any deliberate misrepresentation being involved. The

testimony of two witnesses can be in some conflict, even though both are endeavoring

in good faith to tell the truth.” State v. Casteneda-Perez, 61 Wn. App. 354, 363, 810

P.2d 74 (1991). Conflicting evidence can raise reasonable doubt without requiring the


                                            17
State v. Crossguns
No. 99396-3
jury to affirmatively decide who it thinks was telling the truth or who was lying;

therefore, it is misconduct to ask the jury to reach its verdict based on who the jury

believes is telling the truth.

       In this case, the prosecutor in closing argument twice told the jurors that it was

their job to determine who was lying and who was telling the truth. He discussed

R.G.M.’s and S.R.’s conflicting testimonies and told the jury, “It’s your job to

determine who’s lying … [a]nd that’s your job entirely.” 4 VRP (July 22, 2019) at

815. When he discussed the conflicts between R.G.M.’s and Crossguns’s testimony, the

prosecutor asked the jury to decide “[w]ho is lying and who is telling the truth.” Id. at

817. The prosecutor also urged the jury to conclude that R.G.M was telling the truth on

rebuttal. This was misconduct. 9 The prosecutor’s statements mispresented the jury’s

role, which is to determine whether the State has proved the offenses beyond a

reasonable doubt.



        9
           The prosecutor also made some references in closing argument regarding Crossguns’s
Native culture and his eye contact. When Crossguns testified, he had described the significance of
eye contact in his Native culture as a member of Blackfeet Nation because some of the State’s
witnesses had testified about the way Crossguns looked at them. He explained, “When you give a
person eye contact, it’s just like you—you’re challenging them, and then you give quick looks, so
that way they know that you got their attention. So that way they don’t take it as a threat, and so
it’s just showing that it’s respect.” 3 VRP (July 22, 2019) at 691. His counsel clarified, asking, “So
if you’re—If you make eye contact too long in your culture, that could be taken as a threat?” to
which Crossguns replied, “Yes.” Id.
         In closing, the prosecutor discussed Crossguns’s testimony and demeanor, saying, “[D]id
you see how he looked at me? . . . [I]n his culture, constantly staring at somebody is a threat. And
I submit to you that the defendant was threatening [me].” 4 VRP (July 22, 2019) at 818.
         While Crossguns does not challenge these statements by the prosecutor in closing
argument, we note that it is inappropriate for counsel to utilize any appeal to racist stereotypes to
bolster their arguments.
                                                 18
State v. Crossguns
No. 99396-3
      However, Crossguns did not object. Therefore, on appeal he must show that the

“prosecutor’s misconduct was so flagrant and ill intentioned that an instruction could

not have cured the resulting prejudice.” Emery, 174 Wn.2d at 760-61. He must also

show that “‘no curative instruction would have obviated any prejudicial effect on the

jury’” and that “the misconduct resulted in prejudice that ‘had a substantial likelihood

of affecting the jury verdict.’” Id. at 761 (quoting Thorgerson, 172 Wn.2d at 455).

“Reviewing courts should focus less on whether the prosecutor’s misconduct was

flagrant or ill intentioned and more on whether the resulting prejudice could have been

cured.” Id. at 762.

      In Emery, the prosecutor urged the jury to “‘speak the truth’” in its verdict and

determine the truth of what happened. Id. at 751. The defendants did not object. Id.

We concluded that this was misconduct, but the prosecutor’s statements were, at most,

potentially confusing and were not “per se incurable simply because they touch upon

a defendant’s constitutional rights.” Id. at 763. We held that the prejudice in Emery

could have been cured by an instruction. Id. at 764. Similarly, in this case, we conclude

that the prejudice could have been cured by an instruction. Had Crossguns timely

objected, “the court could have properly explained the jury’s role and reiterated that

the State bears the burden of proof and the defendant bears no burden. Such an

instruction would have eliminated any possible confusion and cured any potential

prejudice stemming from the prosecutor’s improper remarks.” Id. Therefore, we


                                           19
State v. Crossguns
No. 99396-3
reverse the Court of Appeals.

                                   CONCLUSION

      The term “lustful disposition” is an outmoded, inaccurate term that reinforces

myths about sexual assault. We abandon this term because it is incorrect and harmful.

However, due to the nature of child sexual abuse, we conclude that the evidence was

admissible as part of the crime of child sexual assault. We also conclude the evidence

was properly admitted for other reasons under ER 404(b). Therefore, any error in

admitting the evidence of prior sexual misconduct was harmless. We affirm the Court

of Appeals on the evidentiary issue on different grounds. We also conclude that asking

the jury to reach its verdict based on who it believes told the truth was prosecutorial

misconduct, but any prejudice could have been cured by an instruction. We reverse

the Court of Appeals on the misconduct issue. Pursuant to RAP 13.7(b), we remand to

the Court of Appeals to consider the other misconduct issue and claim of cumulative

error left unresolved. Therefore, we affirm in part and reverse in part, and remand to

the Court of Appeals for further proceedings consistent with this opinion.




                                          20
State v. Crossguns
No. 99396-3




                                   ______________________________



WE CONCUR:



___________________________        ______________________________



___________________________        ______________________________



___________________________        ______________________________



___________________________        ______________________________




                              21
No. 99396-3
(Gordon McCloud, J., dissenting)




                                          No. 99396-3

        GORDON McCLOUD, J. (dissenting)—The State charged Patrick

Crossguns Sr. with second degree child rape and second degree child molestation

of his daughter, R.G.M. The State also charged two aggravating factors on each

count. The jury heard extensive, highly prejudicial evidence of uncharged acts of

sexual misconduct extremely similar to the acts comprising the charged crimes.

The trial court admitted that evidence for several purposes, including that it was

relevant to proving the defendant’s “lustful disposition” toward R.G.M.

        I agree with the majority that we should abandon the “lustful disposition”

doctrine as incorrect and harmful. 1 But I disagree with its holding that any error in

admitting the challenged evidence to show “lustful disposition” was harmless

because the evidence was admissible for a different ER 404(b) purpose. Actually,

the evidence admitted under the lustful disposition moniker was classic propensity

evidence—and ER 404(b) bars admission of such propensity evidence under any

name.




        1
            I also agree with the majority’s resolution of the prosecutorial misconduct claim.

                                                1
No. 99396-3
(Gordon McCloud, J., dissenting)



      In this case, it is certainly true that the so-called lustful disposition evidence

may have been relevant and admissible to prove certain charged aggravating

sentencing factors. But it was not admissible as to any element of the crimes

charged. And I fear that by broadly stating that evidence of other uncharged crimes

against a victim is admissible in cases involving child sexual abuse because it is

“part of the crime,” without noting the element of “the crime” of which it is a

“part,” the majority impermissibly changes the elements of the statutes that the

legislature wrote.

       Defense counsel clearly addressed this distinction between evidence

relevant to the elements of the crime charged and evidence relevant only to

aggravating sentencing factors in the trial court: the defense moved to bifurcate

the trial to exclude that propensity evidence from the jury’s decision about the

elements of the crime and to admit that evidence only during a separate sentencing

phase. The trial court denied that motion and thereby allowed the jury to consider

the propensity evidence to prove the elements of the crimes.

      I disagree with the majority’s decision to uphold that trial court ruling. I

don’t think that changing the name of propensity evidence from “lustful

disposition” to something else cures the problem. As a result, I would affirm the

Court of Appeals’ decision to reverse the convictions, but on different grounds.


                                           2
No. 99396-3
(Gordon McCloud, J., dissenting)



       I therefore respectfully dissent.

                          FACTS AND PROCEDURAL HISTORY

       On September 21, 2016, the State charged Crossguns with one count of

second degree child rape in violation of RCW 9A.44.076(1) and one count of

second degree child molestation in violation of RCW 9A.44.086. Clerk’s Papers

(CP) at 1. Both counts named his daughter, R.G.M., as the victim.

       After a defense interview with R.G.M., the State moved to amend the

information to allege the aggravating sentencing factors of abuse of trust and

pattern of abuse pursuant to RCW 9.94A.535(3)(g) and (n). CP at 17. On June 19,

2019, the trial court granted the State’s motion to amend the information to add the

aggravating factors. 2 CP at 34.

       The State then offered extensive testimony about Crossguns’ alleged prior

acts. CP at 39-42. This testimony described other acts of sexual abuse by

Crossguns against R.G.M., as well as evidence of acts that were not themselves

criminal but allegedly constituted grooming (e.g., the fact that Crossguns took

R.G.M. on car rides alone). Id. at 38-39. The State argued that the evidence was

admissible for several reasons: to prove the charged aggravating circumstances; to


       2
        The information was amended twice more, once to correct the language used in
the aggravating factors, CP at 62, and once to change the date ranges alleged in count I to
“on or about between April 1, 2016 and May 31, 2016,” CP at 80.

                                             3
No. 99396-3
(Gordon McCloud, J., dissenting)



prove Crossguns’ “lustful disposition” toward R.G.M.; and to show Crossguns’

“motive, plan, intent, opportunity, absence of mistake, and grooming of [R.G.M.],

and as res gestae of the case.” Id. at 42.

      The defense timely moved to exclude “all evidence regarding allegations of

sexual misconduct not alleged in the charging document.” CP at 70. The defense

argued that this evidence was inadmissible to prove Crossguns’ guilt of the

charged crimes because any probative value it might have was drastically

outweighed by the “extreme prejudice” that uncharged allegations of similar

crimes would cause. 1 Verbatim Report of Proceedings (VRP) (July 16, 2019) at

216; CP at 71-72. Crossguns did not challenge the admissibility of the evidence to

prove the charged aggravating factors. CP at 71. Rather, he sought to bifurcate the

trial so that the evidence of uncharged sexual abuse would be heard only at the

sentencing phase if the jury convicted him. CP at 71-73; 1 VRP (July 15, 2019) at

62-63, (July 16, 2019) at 216-19.

      The defense also proposed a limiting instruction telling the jury to consider

the uncharged-acts evidence only for “the purpose(s) of evaluating whether the

charged conduct was part of an ongoing pattern of sexual abuse and/or involved an

abuse of trust.” CP at 84.




                                             4
No. 99396-3
(Gordon McCloud, J., dissenting)



      The trial court denied the defense motion to bifurcate and rejected the

proposed instruction. 4 VRP (July 22, 2019) at 783-84; CP at 119. It permitted the

State to call R.G.M. and other witnesses to testify about the other alleged acts.

These witnesses testified as described by the majority. Majority at 4-5.

      After closing arguments, the trial court gave the following limiting

instruction:

              Certain evidence has been admitted in this case for only limited
      purposes. This evidence consists of evidence the defendant allegedly
      engaged in sexual abuse of [R.G.M.] not charged in the information
      and may be considered by you only for the purpose(s) of determining
      the defendant’s intent, plan, motive, opportunity, absence of mistake
      or accident, lustful disposition toward [R.G.M.], [R.G.M.]’s state of
      mind for her delayed disclosure of the alleged abuse, and/or whether
      the charged conduct was part of an ongoing pattern of sexual abuse
      and/or involved an abuse of trust or confidence. You may not consider
      it for any other purpose. Any discussion of the evidence during your
      deliberations must be consistent with this limitation.

CP at 93. The trial court also instructed the jury on the elements of both crimes. CP

at 95 (instruction on elements of second degree child rape), 100 (instruction on

elements of second degree child molestation). It also provided a separate

instruction on the aggravating factors of “abuse . . . of trust” and “ongoing pattern

of sexual abuse.” CP at 103.

      The jury returned guilty verdicts on both counts. CP at 109, 111. It also

found that the defendant “use[d] his position of trust or confidence to facilitate the


                                           5
No. 99396-3
(Gordon McCloud, J., dissenting)



commission” of both crimes and that both crimes were “part of an ongoing pattern

of sexual abuse of the same victim under the age of 18 years old manifested by

multiple incidents over a prolonged period of time.” CP at 110, 112.

      On count I, the court sentenced Crossguns to an indeterminate term of 182

months to life, finding facts to support an exceptional sentence above the range. CP

at 175-77. On count II, it imposed a concurrent determinate sentence of 48 months.

CP at 177.

      Crossguns timely appealed. In relevant part, he argued that the trial court

erred by admitting the evidence of uncharged acts of sexual abuse without a basis

under ER 404(b). Br. of Appellant at 1-3 (Wash. Ct. App. No. 37079-8-III (2020)).

      The Court of Appeals reversed the conviction due to prosecutorial

misconduct. 3 The appellate court also addressed the admission of the evidence of

prior uncharged acts of sexual misconduct and concluded that the trial court

committed no error. State v. Crossguns, No. 37079-8-III, slip op. at 11 (Wash. Ct.

App. Dec. 8, 2020) (unpublished),

http://www.courts.wa.gov/opinions/pdf/370798_unp.pdf. The court determined

that the evidence was relevant and admissible to prove the aggravating factors of



      3
        State v. Crossguns, No. 37079-8-III, slip op. at 1 (Wash. Ct. App. Dec. 8, 2020)
(unpublished), http://www.courts.wa.gov/opinions/pdf/370798_unp.pdf.

                                            6
No. 99396-3
(Gordon McCloud, J., dissenting)



abuse of trust and pattern of abuse. Id. at 16. Additionally, it held that the evidence

was admissible to prove guilt under the lustful disposition doctrine. Id. It declined

to overturn that doctrine because it was bound by decisions of this court. Id. It

made no determination whether the evidence was admissible for any other purpose.

Id.

      The State petitioned for review on the prosecutorial misconduct issue. The

State also argued that this court should affirm the Court of Appeals’ holding that

the uncharged-acts evidence was admissible. Pet’r/Cross-Resp’t’s Suppl. Br. at 2.

It contended that while the term “lustful disposition” is “anachronistic and may

engender confusion,” the uncharged-acts evidence was admissible for a

permissible purpose under ER 404(b). Id. at 1. The State proposed changing the

name of the lustful disposition doctrine to “sexual motive,” arguing that this

captured the true (and, it argued, permissible) purpose for which evidence of prior

alleged sexual abuse of the same victim is admissible. Id. at 1, 5.

      Crossguns conditionally cross petitioned for review to urge this court to

abandon the “lustful disposition” doctrine and hold that the uncharged-acts

evidence was inadmissible for any of the stated ER 404(b) purposes noted by the

trial court. Answer to Pet. and Cross-Pet. (Answer) at 6-8.




                                           7
No. 99396-3
(Gordon McCloud, J., dissenting)



                                      ARGUMENT

        I.    The trial court erred in admitting the evidence of uncharged acts of
              sexual abuse for the purpose of showing Crossguns’ “lustful
              disposition” to commit the charged crimes; we should abandon the
              lustful disposition doctrine because it is incorrect and harmful

        I agree that the lustful disposition doctrine is incorrect and harmful for many

of the reasons explained by the majority. But the main reason that the doctrine is

incorrect and harmful is that it rests on a propensity inference that is categorically

barred by our evidence rules—and changing the name of the doctrine doesn’t fix

that.

        Under ER 404(b), “[e]vidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in conformity

therewith.” In other words, evidence of prior bad acts cannot be used to show that

the defendant had a propensity to commit the charged crime. “There are no

exceptions to this rule.” State v. Gresham, 173 Wn.2d 405, 429, 269 P.3d 207

(2012).

        Evidence of prior crimes, wrongs, or acts “may, however, be admissible for

other purposes, such as proof of motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” 4 ER 404(b). Admissibility


        “Though the other purposes are sometimes referred to as exceptions, this is
        4

simply legal shorthand for ‘other purposes.’” Gresham, 173 Wn.2d at 421.

                                            8
No. 99396-3
(Gordon McCloud, J., dissenting)



for such other purpose depends on “relevance and the balancing of its probative

value and danger of unfair prejudice” under ER 403. Gresham, 173 Wn.2d at 420.

Even then, the evidence “remains inadmissible for the purpose of demonstrating

the person’s character and action in conformity with that character.” Id. at 429

(emphasis added).

       The rule barring the use of propensity evidence is “fundamental to American

jurisprudence.” United States v. Foskey, 204 U.S. App. D.C. 245, 636 F.2d 517,

523 (1980). The rule recognizes that such evidence inherently poses a substantial

risk of unfair prejudice. Specifically, propensity evidence poses the risks that “a

jury will convict for crimes other than those charged” 5 or will “generaliz[e] a

defendant’s earlier bad act into bad character and tak[e] that as raising the odds

that he did the later bad act now charged (or, worse, as calling for preventive

conviction even if he should happen to be innocent momentarily).” Old Chief v.

United States, 519 U.S. 172, 180-81, 117 S. Ct. 644, 136 L. Ed. 2d 574 (1997).

       Indeed, courts have long recognized the risk that evidence suggesting a

defendant has a criminal propensity will lead the jury to conclude that the person

most likely committed the charged crime:



       5
         United States v. Moccia, 681 F.2d 61, 63 (1st Cir. 1982) (noting that these risks
create “a prejudicial effect that outweighs ordinary relevance”).

                                             9
No. 99396-3
(Gordon McCloud, J., dissenting)



      It would be easier to believe a person guilty of one crime if it was
      known that he had committed another of a similar character, or,
      indeed, of any character; but the injustice of such a rule in courts of
      justice is apparent. It would lead to convictions, upon the particular
      charge made, by proof of other acts in no way connected with it, and
      to uniting evidence of several offenses to produce conviction for a
      single one.

People v. Molineux, 168 N.Y. 264, 292, 61 N.E. 286 (1901) (quoting Coleman v.

People, 55 N.Y. 81, 90 (1873)); see also Michelson v. United States, 335 U.S. 469,

476, 69 S. Ct. 213, 93 L. Ed. 168 (1948) (“The overriding policy of excluding such

evidence, despite its admitted probative value, is the practical experience that its

disallowance tends to prevent confusion of issues, unfair surprise and undue

prejudice.”); State v. Saltarelli, 98 Wn.2d 358, 362, 655 P.2d 697 (1982).

      The risk of unfair prejudice inherent in the admission of propensity evidence

only increases where, as here, the accused is a member of a marginalized group—

because such evidence can tap into harmful societal stereotypes and implicit racial

and ethnic bias that may exist in jury members’ minds. See Aviva

Orenstein, Essay, Propensity or Stereotype?: A Misguided Evidence Experiment in

Indian Country, 19 CORNELL J.L. & PUB. POL’Y 173, 188 (2009) (discussing Chris

Chambers Goodman, The Color of Our Character: Confronting The Racial

Character of Rule 404(b) Evidence, 25 L. & INEQ. 1, 57 (2007)).




                                          10
No. 99396-3
(Gordon McCloud, J., dissenting)



      From its inception, the lustful disposition doctrine has been explicitly based

on the idea that a defendant’s prior acts show their propensity to commit sex

crimes against a particular victim. E.g., State v. Wood, 33 Wash. 290, 292, 74 P.

380 (1903) (“‘It is more probable that incestuous intercourse will take place

between persons who have conducted themselves with indecent familiarity than

between those whose behavior has been modest and decorous.’” (quoting State v.

Markins, 95 Ind. 464, 465 (1884)); State v. Thorne, 43 Wn.2d

47, 60, 260 P.2d 331 (1953) (“Such evidence is admitted for the purpose of

showing the lustful inclination of the defendant toward the offended female, which

in turn makes it more probable that the defendant committed the offense

charged.”); State v. Ferguson, 100 Wn.2d 131, 134, 667 P.2d 68 (1983); State v.

Fischer, 57 Wn.2d 262, 264, 356 P.2d 983 (1960). Indeed, at oral argument the

State conceded that the “phrase ‘lustful disposition’ is problematic because it

sounds like propensity evidence” and gives rise to a “knee-jerk propensity

association.” 6 The doctrine is thus irreconcilable with ER 404(b)’s categorical bar




      6
         Wash. Supreme Court oral argument, State v. Crossguns, No. 99396-3 (June 22,
2021), at 10 min., 28 sec., video recording by TVW,
https://www.tvw.org/watch/?eventID=2021061148 (emphasis added).

                                         11
No. 99396-3
(Gordon McCloud, J., dissenting)



on the use of evidence of prior crimes, wrongs, or acts to support a propensity

inference. 7

       Because the lustful disposition doctrine conflicts directly with the

categorical bar on propensity evidence expressed in ER 404(b), it is incorrect and

harmful. It also reinforces incorrect, harmful, and anachronistic assumptions about



       7
          The majority tries to cast Thorne’s definition of the lustful disposition doctrine as
an outlier, citing that decision to show that our precedent has “occasionally
mischaracterized” the purpose of evidence admitted under the lustful disposition doctrine.
Majority at 8. The majority then cites numerous cases that relied on Thorne, but claims
these cases did not “carefully scrutinize[]” Thorne’s doctrine. Id. I respectfully disagree.
In all of the decisions the majority lists as citing Thorne “to describe the term ‘lustful
disposition,’” id., the evidence admitted under the term “lustful disposition” was admitted
for the propensity reason articulated in Thorne: “showing the lustful inclination of the
defendant toward the offended female . . . makes it more probable that the defendant
committed the offense charged.” Thorne, 43 Wn.2d at 60. The majority’s position seems
to be that we should abandon the label “lustful disposition” because that label “appears to
allow propensity evidence,” but that properly understood, most evidence admitted under
this label was actually admitted for another, permissible purpose. Majority at 8, 10.
Again, I respectfully disagree. To be sure, some lustful disposition decisions have
articulated reasons in addition to “lustful disposition” that support admission of certain
evidence. But all of the decisions cited by the majority also rely on (and most quote)
Thorne, with its clear statement that the propensity inference actually forms the basis for
the entire “lustful disposition” doctrine. See majority at 8 (collecting cases citing Thorne).
In other words, Thorne holds that the propensity inference is inherent in the lustful
disposition doctrine, the decisions cited by the majority as relying on Thorne all rely on
that holding, and the evidence admitted in those cases pursuant to Thorne’s holding was
admitted for an impermissible propensity purpose. That is the primary reason that we
should abandon the doctrine as incorrect and harmful—not just the outdated wording of
the term “lustful disposition.”


                                              12
No. 99396-3
(Gordon McCloud, J., dissenting)



the nature of sexual crimes, i.e., that victims of such crimes are exclusively women

and that perpetrators are exclusively men. E.g., Thorne, 43 Wn.2d at 60. I therefore

agree that the doctrine should be abandoned.

      But the majority does not abandon the doctrine at all. The majority just

changes its name. That solves nothing. I therefore disagree with the remainder of

the majority’s reasoning and conclusions on the admissibility of the challenged

evidence for another purpose.

      II.    The evidence of uncharged acts of sexual misconduct was not
             admissible to prove Crossguns committed the charged crimes

      At trial, Crossguns opposed the admission of the evidence of prior sexual

misconduct for any purpose except for the purpose of proving the charged

aggravating factors. CP at 70-73. But the trial court admitted the evidence and

denied Crossguns’ motion to bifurcate. 1 VRP (July 16, 2019) at 229. It conducted

the on-the-record analysis required before admitting ER 404(b) evidence under

which the court must “(1) find by a preponderance of the evidence that the

misconduct occurred, (2) identify the purpose for which the evidence is sought to

be introduced, (3) determine whether the evidence is relevant to prove an element

of the crime charged, and (4) weigh the probative value against the prejudicial

effect.” State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002) (citing State



                                         13
No. 99396-3
(Gordon McCloud, J., dissenting)



v. Lough, 125 Wn.2d 847, 853, 889 P.2d 487 (1995)); see 1 VRP (July 16, 2019) at

226-27.

      Under prong two, the purpose for which the evidence is proffered, the trial

court said, “[T]he main factor from this Court’s perspective is the lustful

disposition towards [R.G.M.] that is exhibited,” but the court continued that the

evidence was also admissible for purposes of “res gestae . . . motive and intent and

plan and opportunity to groom the victim under these circumstances, as well as the

last factor of absence of mistake or accident.” 1 VRP (July 16, 2019) at 227. At

trial, on appeal, and before this court, Crossguns continued to challenge the

admission of the evidence for these purposes. 1 VRP at 62-64, 216-19; Br. of

Appellant at 10-32 (Wash. Ct. App. No. 37079-8-III (2020)); Answer at 9 & n.3;

Suppl. Br. of Resp’t at 10 & n.18.

      The majority states, without analysis, that the evidence of uncharged crimes

was properly admitted for these purposes. Majority at 14. But the majority actually

decides the case by determining that the evidence was admissible for a different

purpose, one not noted by the trial court—to demonstrate Crossguns’ manipulation

of relationships of trust with children for his own gratification. Id. at 13. That,

however, is an aggravating factor—not an element of the charged crimes. And the




                                           14
No. 99396-3
(Gordon McCloud, J., dissenting)



majority’s resolution of the case based on that error ends up approving of lustful

propensity evidence by calling it a different name.

             A. The majority’s theory of the proper purpose for which the
                challenged evidence was admitted is simply the lustful disposition
                doctrine by another name

      As noted above, the majority “abandon[s] the term ‘lustful disposition’” but

holds that Crossguns’ prior sexual misconduct against R.G.M. was admissible for

another purpose: to demonstrate his manipulation of trust for his own gratification.

Majority at 15. But while the majority may abandon the term “lustful disposition,”

it adheres to the impermissible propensity inference upon which the whole doctrine

is based.

      Under the lustful disposition doctrine, evidence of prior sexual misconduct is

admissible to show that the defendant had a “lustful inclination” toward the victim

because that made it “more probable that the defendant committed the offense

charged.” Thorne, 43 Wn.2d at 60. Under the majority’s reasoning, evidence of

prior sexual misconduct is admissible to show that the defendant had a tendency to

manipulate relationships of trust with children for the defendant’s own gratification

because that makes it more probable that the defendant committed the offense

charged. Majority at 13. This just replaces the outdated term “lustful disposition”

with a more contemporary descriptor.


                                         15
No. 99396-3
(Gordon McCloud, J., dissenting)



       The majority attempts to argue that its “manipulation of trust” reason does

not rely on a propensity inference, but its analysis is unconvincing. That analysis

also raises numerous additional issues that the majority leaves unaddressed, which

we turn to now.

              B. The majority’s theory of the proper purpose for which the
                 challenged evidence was admitted conflicts with our precedent and
                 the plain language of the relevant statutes

       The majority asserts that evidence of prior uncharged sexual misconduct

against the victim may be “admissible as part of the crime itself.” Majority at 13,

19. But the majority fails to identify the element that is “part of the crime itself” to

which this evidence relates. As far as I can tell, there is none: abuse of position of

trust is an aggravating factor, not an element. And of course, just because a piece

of evidence is potentially relevant does not make it automatically admissible. 8 See

ER 403; ER 404(b); Gresham, 173 Wn.2d at 420.

       8
         The majority’s “part of the crime itself” language also conflates the potential
relevance of such misconduct with its admissibility, without mentioning ER 403’s
limitations on admission of unfairly prejudicial evidence. ER 403 provides that
“[a]lthough relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice,” among other considerations. And “[a]n
ER 403 analysis must be applied to facts on a case-by-case basis.” State v. Cohen, 125
Wn. App. 220, 226, 104 P.3d 70 (2005) (citing 5 KARL B. TEGLAND, WASHINGTON
PRACTICE: EVIDENCE LAW AND PRACTICE § 403.2, at 351 (4th ed. 1999)); see also
Gresham, 173 Wn.2d at 420 (admissibility of evidence under ER 404(b) for an “other
purpose” depends on “relevance and the balancing of its probative value and danger of
unfair prejudice” under ER 403). The majority fails to consider the high risk of unfair

                                            16
No. 99396-3
(Gordon McCloud, J., dissenting)



      Instead of identifying the statutory element that is “part of the crime itself”

to which this evidence relates, the majority suggests that two nonstatutory

factors—an accused’s position of trust in relation to the victim and their

manipulation of that trust for their own gratification—should actually be

considered elements of all sex crimes involving children, even though the

legislature never listed them. I disagree.

      First, there are no such statutory elements. It remains unclear throughout the

opinion which crime or crimes the majority is referring to for its contrary

conclusion. For example, at one point the majority broadly states that “due to the

nature of the crime of rape and of child sexual abuse, the evidence of other

uncharged sexual misconduct may be admissible as part of the crime itself.”

Majority at 13 (emphasis added), 19 (referring to “the crime of child sexual

assault”). But Crossguns was not charged with “the crime of child sexual

assault”—he was charged specifically under RCW 9A.44.076(1) and RCW

9A.44.086(1).




prejudice that is posed by admission of evidence of prior sexual misconduct in a sex
crime case—a risk we have repeatedly warned requires “careful and methodical
consideration” by courts. Saltarelli, 98 Wn.2d at 363; see infra at Section II.C.

                                             17
No. 99396-3
(Gordon McCloud, J., dissenting)



       The majority fails to examine the language of those two statutes. But, in fact,

neither one requires the State to prove that an accused occupied a position of trust

in relation to the victim or manipulated that trust for their own gratification. 9

       Instead, in this case, the State alleged the aggravating factor that “[t]he

defendant used his or her position of trust, confidence, or fiduciary responsibility

to facilitate the commission of the current offense.” RCW 9.94A.535(3)(n). The

majority’s phrasing conflates this aggravating factor—which Crossguns sought to

try in a separate, bifurcated proceeding—with the elements of the underlying

charged crimes. This erroneously suggests that there are additional, nonstatutory

elements of the crimes with which Crossguns was charged (or to any crime

involving child sexual abuse).

       By asserting that prior acts of sexual assault are “part of the crime itself,” the

majority reads into the statutes defining second degree child rape and second

degree child molestation elements that the legislature omitted. The judicial branch



       9
         See RCW 9A.44.076(1) (“A person is guilty of rape of a child in the second
degree when the person has sexual intercourse with another who is at least twelve years
old but less than fourteen years old and the perpetrator is at least thirty-six months older
than the victim.”), .086(1) (“A person is guilty of child molestation in the second degree
when the person has, or knowingly causes another person under the age of eighteen to
have, sexual contact with another who is at least twelve years old but less than fourteen
years old and the perpetrator is at least thirty-six months older than the victim.”).


                                             18
No. 99396-3
(Gordon McCloud, J., dissenting)



can’t do that. Rest. Dev., Inc. v. Cananwill, Inc., 150 Wn.2d 674, 682, 80 P.3d 598

(2003).

      In sum, the trial court erred in admitting challenged evidence to show

Crossguns’ lustful disposition because that doctrine relies on an impermissible

propensity inference. But the “other purpose” for admitting the evidence that the

majority describes rests on the same impermissible propensity inference. And the

majority’s attempt to make prior misconduct “part of the same crime”

impermissibly rewrites the elements of the statutes charged.

             C. The trial court erred in admitting the challenged evidence to prove
                Crossguns’ guilt of the charged crimes (as opposed to the
                aggravating factors) and in denying his motion to bifurcate

      Crossguns agreed that the evidence of prior uncharged acts of sexual

misconduct was relevant and admissible as to the charged aggravating factors. CP

at 71. But he argued that it was inadmissible with regard to the charged crimes. As

discussed above, he argued that admitting the evidence to show lustful disposition

violated the ban on propensity evidence. Answer at 13-17. He also argued at length

that the evidence was logically irrelevant to any “other purpose” for which it was

admitted with regard to the charged crimes, and even if it were logically relevant, it

was inadmissible because it was so overwhelmingly prejudicial as to his guilt. Br.

of Appellant at 10-29 (Wash. Ct. App. No. 37079-8-III (2020)).


                                         19
No. 99396-3
(Gordon McCloud, J., dissenting)



      Only relevant evidence is admissible. ER 402. There are two components to

relevance: logical and legal relevance. State v. Vazquez, 198 Wn.2d 239, 255-57,

494 P.3d 424 (2021). Evidence is logically relevant if it tends to make a material

fact more or less likely than it would be without the evidence. Id.; ER 401. But

evidence is only “‘legally relevant if its probative value outweighs

its prejudicial effect under ER 403.’” Vazquez, 198 Wn.2d at 257 (emphasis added)

(quoting State v. Thomas, 68 Wn. App. 268, 273, 843 P.2d 540 (1992)

(citing Saltarelli, 98 Wn.2d at 363)); accord Gresham, 173 Wn.2d at 421.

      Crossguns is probably right that the evidence of prior uncharged sexual

abuse was not logically relevant to show “intent, plan, motive, opportunity,

absence of mistake or accident, lustful disposition toward [R.G.M.], [R.G.M.]’s

state of mind for her delayed disclosure of the alleged abuse.” CP at 93. See Br. of

Appellant at 10-29 (Wash. Ct. App. No. 37079-8-III (2020)) (making these

arguments at length). But even if the evidence were logically relevant, it was not

legally relevant because any possible probative value it had was drastically

outweighed by its unfairly prejudicial effect.

      This court has repeatedly recognized that the risk of unfair prejudice

“‘reache[s] its loftiest peak’” when evidence of uncharged sexual misconduct is

introduced in sex crime cases. Saltarelli, 98 Wn.2d at 364 (quoting M.C. Slough &


                                         20
No. 99396-3
(Gordon McCloud, J., dissenting)



J. William Knightly, Other Vices, Other Crimes, 41 IOWA L. REV 325, 334 (1956));

see also State v. Gower, 179 Wn.2d 851, 857, 321 P.3d 1178 (2014);

Gresham, 173 Wn.2d at 433. 10 Recognizing this risk, we have explained that

courts should not use the “other purposes” list under ER 404(b) as “‘magic

passwords whose mere incantation will open wide the courtroom doors to whatever

evidence may be offered in their names.’” Saltarelli, 98 Wn.2d at 364 (quoting

United States v. Goodwin, 492 F.2d 1141, 1155 (5th Cir. 1974)). Instead, “[a]

careful and methodical consideration of relevance, and an intelligent weighing of

potential prejudice against probative value is particularly important in sex cases,

where the prejudice potential of prior acts is at its highest.” Id. at 363. Yet the

majority fails to discuss the potential prejudicial effect of the challenged evidence

whatsoever.




       10
          Psychological evidence “reinforces the proposition that the accused faces
insurmountable prejudice when the jury learns of his prior sex crimes.” Tamara Rice
Lave & Aviva Orenstein, Empirical Fallacies of Evidence Law: A Critical Look at the
Admission of Prior Sex Crimes, 81 U. CIN. L. REV. 795, 803 (2013) (discussing Joseph
Carroll, Crystal Meth, Child Molestation Top Crime Concerns, GALLUP (May 3, 2005),
http://www.gallup.com/poll/16123/crystal-meth-child-molestation-top-crime-
concerns.aspx)); see also Goodman, supra, at 1, 6, 7 n.25 (explaining that “[j]uror studies
have determined that jurors pay more attention to bad character evidence than to good
character evidence”) (citing MIGUEL MÉNDEZ, EVIDENCE: THE CALIFORNIA CODE AND
THE FEDERAL RULES 57-59 (3d ed. 2004)).


                                            21
No. 99396-3
(Gordon McCloud, J., dissenting)



      To address this high risk of prejudice, Crossguns moved to bifurcate the

trial. Bifurcating the trial would have ensured that the jury received the evidence of

uncharged sexual misconduct only after conviction, in order to prove the

aggravating factors. This solution was within the court’s discretion, and the trial

court erred in denying that motion.

      The trial court has broad authority to control “the mode and order of

interrogating witnesses and presenting evidence so as to . . . make the interrogation

and presentation effective for the ascertainment of the truth.” ER 611(a); see also,

e.g., State v. Johnson, 77 Wn.2d 423, 426, 462 P.2d 933 (1969). This includes the

authority to bifurcate a trial to protect a defendant’s constitutional rights. State v.

Monschke, 133 Wn. App. 313, 334-35, 135 P.3d 966 (2006) (citing State v.

Kelley, 64 Wn. App. 755, 762, 828 P.2d 1106 (1992)); see also State v.

Jeppesen, 55 Wn. App. 231, 236-38, 776 P.2d 1372 (1989); 11A WASHINGTON

PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 300.02 cmt. at

860 (5th ed. 2021) (“In some cases, evidentiary rules, constitutional concerns, and

practical considerations may require the court to bifurcate a trial despite a statutory

presumption to the contrary.”).

      “Bifurcation is inappropriate if a unitary trial would not significantly

prejudice the defendant or if there is a substantial overlap between evidence


                                           22
No. 99396-3
(Gordon McCloud, J., dissenting)



relevant to the proposed separate proceedings.” Monschke, 133 Wn. App. at 335

(citing Jeppesen, 55 Wn. App. at 237). Here, as discussed, the prior acts evidence

posed an extremely high risk of prejudice with regard to Crossguns’ guilt of the

charged crimes, making it inadmissible for that purpose. Because the evidence was

inadmissible for any of the purposes for which the court admitted it except for the

purpose of proving the aggravating factors, there would be no substantial overlap

between evidence relevant to the proposed separate proceedings. Further, neither

aggravating factor was an element of the charged crimes, so there was no basis to

deny the motion to bifurcate on that ground. Cf. State v. Roswell, 165 Wn.2d 186,

198, 196 P.3d 705 (2008) (not error to admit evidence of prior conviction where

fact of prior conviction was element of charged crime).

      The penalty for conviction of the rape charge is an indeterminate life

sentence—close to the harshest available in our state. And the evidence rules are

strict about the admission of evidence of prior convictions—especially convictions

for crimes similar to the crime charged. See ER 609(b); Old Chief, 519 U.S. at 185.

It seems absurd that highly prejudicial evidence of prior allegations of unproven

similar crimes should be easier to admit than evidence of criminal convictions. See

Old Chief, 519 U.S. at 185; Vazquez, 198 Wn.2d at 255.




                                         23
No. 99396-3
(Gordon McCloud, J., dissenting)



      The trial court therefore abused its discretion in denying Crossguns’ motion

to bifurcate the trial and his motion to exclude the lustful propensity evidence.

      III.   Admitting the challenged evidence to show guilt resulted in a
             confusing jury instruction that strongly invited the jury to make a
             propensity inference

      Intertwined with the issue of admissibility is Crossguns’ challenge to the

limiting instruction given to the jury. The majority notes only that Crossguns cross

petitioned on the “lustful disposition” issue and does not address this important

issue concerning the prejudicial effect of admitting this evidence, even though

Crossguns raised and argues it in his cross petition and we granted review of it.

Majority at 6; Answer at 18-19; Order, No. 99396-3 (Wash. Apr. 4, 2021).

      Crossguns argues that the limiting instruction was wrong because it directed

the jury to consider the evidence for propensity purposes—i.e., to show “lustful

disposition.” Answer at 19. Crossguns also argues that the limiting instruction was

defective because it did not unambiguously inform the jury that the evidence could

not be used to draw a propensity inference. Suppl. Br. of Resp’t at 12.

      Crossguns is correct. “[I]n the context of ER 404(b) limiting instructions,

once a criminal defendant requests a limiting instruction, the trial court has a duty

to correctly instruct the jury.” Gresham, 173 Wn.2d at 424. A correct limiting




                                          24
No. 99396-3
(Gordon McCloud, J., dissenting)



instruction must make clear that evidence may not be used to support a propensity

inference. Id. at 423-24 (citing Lough, 125 Wn.2d at 864).

      As discussed in Part I, the lustful disposition doctrine rests on an

impermissible propensity inference. Thus, when the jury was instructed that it

could consider the evidence for “lustful disposition” purposes, the court directly

invited the jury to make a propensity inference. The State admitted as much in both

its briefs and oral argument: the name “lustful disposition” gives rise to a “knee-

jerk propensity association.” See supra n.6. The majority, too, concedes that one

reason that the label “lustful disposition” is harmful is because “it appears to allow

propensity evidence” to some extent. Majority at 10. And the limiting instruction

given did not make clear that the evidence could not be considered for propensity

purposes. Cf. State v. Arredondo, 188 Wn.2d 244, 264, 394 P.3d 348 (2017)

(prejudicial effect of prior acts evidence did not outweigh probative value where

the court gave “repeated limiting instructions . . . that the past crime cannot be used

to show a propensity to commit the current crime”).

      IV.    The error in admitting the evidence was not harmless, and reversal is
             required

      The error in admitting the evidence for the purpose of proving Crossguns’

guilt was not harmless. We analyze the erroneous admission of evidence in



                                          25
No. 99396-3
(Gordon McCloud, J., dissenting)



violation of ER 404(b) under the nonconstitutional harmless error standard, asking

whether, “‘within reasonable probabilities, had the error not occurred, the outcome

of the trial would have been materially affected.’” State v. Smith, 106 Wn.2d 772,

780, 725 P.2d 951 (1986) (quoting State v. Jackson, 102 Wn.2d 689, 695, 689 P.2d

76 (1984)); Gresham, 173 Wn.2d at 433.

      This case was basically a credibility contest between Crossguns, on the one

hand, and the alleged child victim, on the other hand. See 3 VRP (July 17, 2019) at

567-622, (July 22, 2019) 636-57 (testimony of R.G.M.), 683-750 (testimony of

Crossguns); 4 VRP (July 22, 2019) at 753-66, 771-74 (testimony of Crossguns).

We are left with the facts that the jury was presented with unfairly prejudicial, and

therefore legally irrelevant, evidence with regard to Crossguns’ charged crimes;

that the limiting instruction specifically told the jury it could consider the evidence

for “lustful disposition” purposes, a phrase that the State acknowledges gives rise

to a “knee-jerk propensity inference”; that the limiting instruction did not restrict

the jury’s consideration of the past acts evidence to aggravating factors, the only

aspect of the charges to which it may have been legally relevant; and that the

prosecutor repeatedly invoked the past acts evidence in closing argument. 4 VRP

(July 22, 2019) at 809-38 (State’s closing argument).




                                          26
No. 99396-3
(Gordon McCloud, J., dissenting)



      On this record, we cannot conclude that the jury must have considered the

evidence for a nonpropensity purpose. See Answer at 19; cf. Yates v. United States,

354 U.S. 298, 312, 77 S. Ct. 1064, 1 L. Ed. 2d 1356 (1957) (where a jury

instruction provides both legally permissible bases and a legally erroneous basis

for conviction and it is impossible to tell from the verdict which basis the jury

relied on, the conviction cannot stand), overruled in part on other grounds

by Burks v. United States, 437 U.S. 1, 8, 98 S. Ct. 2141, 57 L. Ed. 2d 1 (1978).

And we cannot conclude that the error in admitting the evidence to prove

Crossguns’ guilt was harmless, where the evidence was profoundly prejudicial.

Without the propensity evidence (and arguments and instruction emphasizing it), it

is reasonably probable that the outcome of the trial would have been materially

affected. See, e.g., State v. Slocum, 183 Wn. App. 438, 457, 333 P.3d 541 (2014)

(where past acts evidence that bolstered witness’ credibility and impugned

defendant’s credibility was inadmissible for a proper ER 404(b) purpose, its

admission was not harmless). The convictions should be reversed.

      For these reasons, I respectfully dissent.


                                               _______________________


                                               _______________________

                                          27